DISMISS; Opinion filed August 31, 2012




                                                In The
                                 (Court of Apprats
                         giftIiElistrirt of üJrxai at Dallas
                                        No. 05-10-01260-CV


                                   DANIEL GOMEZ, Appellant
                                                  V.
                          THUNDERBIRD APARTMENTS, Appellee


                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-10-03922-C

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Francis and Lang-Miers
                                 Opinion By Chief Justice Wright

       By letter dated March 26, 2012, the Court informed appellant that his brief was past due. We

directed appellant to file a brief with an extension motion within ten days and cautioned him that

failure to do so would result in dismissal of his appeal.

       As of today's date, appellant has not filed a brief. Accordingly, we dismiss the appeal. See

TEX. R. APP. P. 38.8(a)(1) & 42.3(b).




101260F.P05
                                 Tourt uiAppeats
                        iriftll
                        7       District of 0. .exas at Dallas
                                       JUDGMENT
DANIEL GOMEZ, Appellant                             Appeal from the County Court at Law No. 3
                                                    of Dallas County, Texas. (Tr.Ct.No. CC-10-
No. 05-10-01260-CV           V.                     03922-C).
                                                    Opinion delivered by Chief Justice Wright,
THUNDERBIRD APARTMENTS, Appellee                    Justices Francis and Lang-Miers,
                                                    participating.


       Based on the Court's opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Thunderbird Apartments, recover its costs of the appeal from
appellant, Daniel Gomez.


Judgment entered August 31, 2012.